Third District Court of Appeal
                                State of Florida

                         Opinion filed December 16, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D20-601
                          Lower Tribunal No. 19-27950
                             ________________


                  Atlas General Holdings, LLC, etc., et al.,
                                    Appellants,

                                         vs.

         Sutton National Insurance Holdings, LLC, etc., et al.,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Duane Morris LLP, and Alvin D. Lodish and Richard D. Shane, for
appellants.

       Stearns, Weaver, Miller, Weissler, Alhadeff, & Sitterson, P.A., and Alan H.
Fein, Jason S. Koslowe, and Coral Del Mar Lopez, for appellees.


Before LINDSEY, LOBREE, and BOKOR, JJ.

      PER CURIAM.

      Affirmed.